                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 MARIERLA MATOS,                                                   DATE FILED:

                             Plaintiff,
                                                                     19-CV-7691 (RA)
                        v.
                                                                          ORDER
 CITY OF NEW YORK, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         On March 15, 2021, the Court granted Defendants’ partial motion to dismiss and granted

Plaintiff until April 15, 2021 to file a second amended complaint. Dkt. 41. Plaintiff did not file a

second amended complaint. The amended complaint at docket entry 22 will thus remain the operative

complaint. No later than May 12, 2021, the parties shall submit to the Court a revised case

management plan setting forth updated discovery deadlines.

SO ORDERED.

Dated:      April 28, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
